DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 10-12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haser et al. (US 2001/0004444 A1) in view of Smith et al. (US 2012/0078181 A1).

With regard to claim 1, 3-4, Haser discloses A cassette (fig. 1) for use in a surgical fluid management system having a console (Fig. 2) with a pump rotor (6) and a pressure-sensing membrane (25, transducer can be considered a membrane it is depressed based on the pressure in the tubing), said cassette comprising: a cassette housing; flexible tubing (4) in the housing having a lumen  configured to interface with the pump rotor (at space 5) and to carry a flow of fluid from a fluid source; and a pressure-transmitting membrane (15) in a wall of the cassette housing and in fluid communication with said lumen, said pressure-transmitting membrane being configured to flex outwardly in response to a positive pressure in the lumen and to flex inwardly in response to a negative pressure in the lumen ([0022]); wherein the pressure-transmitting membrane is further configured to detachably adhere to or press against and deform the pressure-sensing membrane when the cassette is received on the pump rotor ([0022]).
However, Haser does not disclose a magnetic material. 
Smith teaches a resilient diaphragm that is pressure transmitting (134a, Fig. 42) with a magnetic material (132a) and  pressure sensing membrane (124a) that magnetically couples with the magnetic material of the pressure-transmitting membrane (see Fig. 42, where 132a is touching 124a due to a change in pressure), and is further configured to cause the pressure-transmitting membrane to detachably adhere to (see Fig. 41, when the magnet 132a is not longer coupled with 124a), press against, and deform the pressure-sensing membrane. The pressure sensing membrane (124a) is considered magnetically coupled to the magnetic material of the pressure sensing membrane as they are physically touching as shown in Fig. 42 and because the sensing membrane is designed to sense the magnetic force from the pressure transmitting membrane and this sensing could be considered a coupling between the two components. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser to include a magnetic material as taught by Smith for the purpose of detecting movement of the pressure transmitting membrane and equate the movements to the pressure generated in the device ([0346]).  
With regard to claim 10, Haser discloses wherein the pressure-transmitting membrane (15) is deformed outwardly to press against and deform the pressure-sensing membrane inwardly ([0022], 15 will push against 25 in order to determine the pressure in the lumen).
With regard to claim 11, Haser discloses further comprising a chamber (12) in the housing in fluid communication with the lumen, wherein the pressure-transmitting membrane comprises a wall of the chamber (see Fig. 1).
With regard to claim 12, Haser discloses A surgical fluid management system comprising: a console (Fig. 2) having a pump rotor (6) and a pressure-sensing membrane (25); and a cassette as in claim 1 (see above).
	

Claim 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haser et al. (US 2001/0004444 A1) in view of Smith et al. (US 2012/0078181 A1) and in further view of Bentsen et al. (US 5,958,782).
With regard to claim 5, 7, 9, Haser/Smith discloses the claimed invention except for an adhesive. 
Bentsen teaches a sensing membrane that includes adhesive coating on the surface to interface with another membrane surface (Col 21, lines 16-37). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith to include an adhesive as taught by Bentsen for the purpose of keeping the two membranes together in order to accurately read the pressure coming from the pressure-transmitting membrane (Col 21, lines 16-37).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haser et al. (US 2001/0004444 A1) in view of Smith et al. (US 2012/0078181 A1) and Bentsen et al. (US 5,958,782) and in further view of de Juan, JR et al. (US 2010/0036488 A1).
With regard to claim 6, Haser/Smith/Bentsen teach the claimed invention except for the use of setae as an adhesive. 
De Juan teaches a membrane having a coating comprising synthetic setae to adhere the adhesive coating via van der Waals forces ([0392]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith/Bentsen to include the use of setae as taught by de Juan for the purpose of adding additional adhesive property to the membrane ([0392]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haser et al. (US 2001/0004444 A1) in view of Smith et al. (US 2012/0078181 A1) and in further view of Crawford et al. (US 2018/0001009 A1).
With regard to claim 8, Haser/Smith discloses the claimed invention except for suction adhesion element. 
Crawford teaches a similar device having a cassette (fig. 2, element 112) with a pressure transmitting membrane (163a and 163b) and a pressure sensing membrane (151a and 151b on a console 106). Crawford further teaches wherein the pressure-sensing membrane comprises a suction adhesion element ([0148], using vacuum to provide suction so that the two membranes contacting one another). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith with the suction adhesion as taught by Crawford for the purpose of ensuring the two membranes are in close contact for accurate reading of the pressure in the lumen ([0148]). 

Claim 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haser et al. (US 2001/0004444 A1) in view of Smith et al. (US 2012/0078181 A1) and in further view of Maurer (US 5,483,994).
With regard to claim 13, Haser/Smith discloses the claimed invention except for a force sensing element in addition to the pressure sensing membrane. 
Maurer teaches a pressure sensing membrane (Fig. 2, element 28) that further includes a force sensing element (50) that can be placed within the console of Haser and one or more elements (34/40/42/48/54)projects inwardly form a back surface of the pressure-sensing membrane to engage the force sensing element. This type of device could be used within the console of Haser to read the forces being places on the pressure-sensing membrane. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith with the force sensing element and inwardly projecting elements as taught by Maurer for the purpose of providing an alternative way of reading the pressure in the lumen and as a more accurate way to read the pressure-transmitting membrane’s movments (Col 6, lines 25-50). 
With regard to claim 14, Haser/Smith discloses the claimed invention except for the one or more inwardly projecting elements. 
Maurer teaches wherein the one or more elements (34 and 40) deform a front surface of the pressure-sensing membrane outwardly to engage and deform the pressure-transmitting membrane inwardly to enhance contact between the membranes (Col 6, lines 25-50). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith with the force sensing element and inwardly projecting elements as taught by Maurer for the purpose of providing an alternative way of reading the pressure in the lumen and as a more accurate way to read the pressure-transmitting membrane’s movments (Col 6, lines 25-50). 
With regard to claim 15, Haser discloses A surgical fluid management system comprising: a console (fig. 2) having a pump rotor (6) and a pressure-sensing membrane (25); a cassette housing (fig. 1);  15Attorney Docket No.: 37644-716.201 flexible tubing (4) in the cassette housing having a lumen configured to interface with the pump rotor (at 5) and to carry a flow of fluid from a fluid source; a pressure-transmitting membrane (15) in a wall of the cassette housing and in fluid communication with said lumen, said pressure-transmitting membrane being configured to flex outwardly in response to a positive pressure in the lumen and to flex inwardly in response to a negative pressure in the lumen ([0022]).
However, Haser does not disclose a magnetic material. 
Smith teaches a resilient diaphragm that is pressure transmitting (134a, Fig. 42) with a magnetic material (132a) and  pressure sensing membrane (124a) that magnetically couples with the magnetic material of the pressure-transmitting membrane (see Fig. 42, where 132a is touching 124a due to a change in pressure), and is further configured to cause the pressure-transmitting membrane to detachably adhere to (see Fig. 41, when the magnet 132a is not longer coupled with 124a), press against, and deform the pressure-sensing membrane. The pressure sensing membrane (124a) is considered magnetically coupled to the magnetic material of the pressure sensing membrane as they are physically touching as shown in Fig. 42 and because the sensing membrane is designed to sense the magnetic force from the pressure transmitting membrane and this sensing could be considered a coupling between the two components. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser to include a magnetic material as taught by Smith for the purpose of detecting movement of the pressure transmitting membrane and equate the movements to the pressure generated in the device ([0346]).  
 However, Haser/Smith does not disclose a force sensing element. 
Maurer teaches a pressure sensing membrane (Fig. 2, element 28) that further includes a force sensing element (50) that can be placed within the console of Haser/Smith and one or more elements (34/40/42/48/54) projects inwardly form a back surface of the pressure-sensing membrane to engage the force sensing element. This type of device could be used within the console of Haser to read the forces being places on the pressure-sensing membrane. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith with the force sensing element and inwardly projecting elements as taught by Maurer for the purpose of providing an alternative way of reading the pressure in the lumen and as a more accurate way to read the pressure-transmitting membrane’s movments (Col 6, lines 25-50). 
With regard to claim 16, Haser discloses A surgical fluid management console (fig. 2) for use with a cassette (Fig. 1) having flexible tubing (4) configured to interface with a pump rotor (6) and a pressure-transmitting membrane (15), said surgical fluid management console  (Fig. 2) comprising: a pump rotor (6) configured to receive the flexible tubing of the cassette; a pressure-sensing membrane (25) configured to engage the pressure-transmitting membrane when the flexible tubing is mounted on the pump rotor.
However, Haser does not disclose a magnetic material. 
Smith teaches a resilient diaphragm that is pressure transmitting (134a, Fig. 42) with a magnetic material (132a) and  pressure sensing membrane (124a) that magnetically couples with the magnetic material of the pressure-transmitting membrane (see Fig. 42, where 132a is touching 124a due to a change in pressure), and is further configured to cause the pressure-transmitting membrane to detachably adhere to (see Fig. 41, when the magnet 132a is not longer coupled with 124a), press against, and deform the pressure-sensing membrane. The pressure sensing membrane (124a) is considered magnetically coupled to the magnetic material of the pressure sensing membrane as they are physically touching as shown in Fig. 42 and because the sensing membrane is designed to sense the magnetic force from the pressure transmitting membrane and this sensing could be considered a coupling between the two components. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser to include a magnetic material as taught by Smith for the purpose of detecting movement of the pressure transmitting membrane and equate the movements to the pressure generated in the device ([0346]).  
However, Haser/Smith does not disclose a force sensing element. 
Maurer teaches a pressure sensing membrane (Fig. 2, element 28) that further includes a force sensing element (50) that can be placed within the console of Haser and one or more elements (34/40/42/48/54)projects inwardly form a back surface of the pressure-sensing membrane to engage the force sensing element. This type of device could be used within the console of Haser to read the forces being places on the pressure-sensing membrane. Maurer teaches wherein the one or more elements (34 and 40) deform a front surface of the pressure-sensing membrane outwardly to engage and deform the pressure-transmitting membrane inwardly to enhance contact between the membranes (Col 6, lines 25-50). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith with the force sensing element and inwardly projecting elements as taught by Maurer for the purpose of providing an alternative way of reading the pressure in the lumen and as a more accurate way to read the pressure-transmitting membrane’s movments (Col 6, lines 25-50). 

With regard to claim 17, Haser discloses A method for managing fluids during a medical procedure, said method comprising: providing a fluid management console (fig. 2) having a pump rotor (6), a pressure-sensing membrane (25), providing a cassette (fig. 1) having a pressure-transmitting membrane (15) and a flexible tubing (4) configured to receive fluid from a fluid source and interface with the pump rotor (6);  16Attorney Docket No.: 37644-716.201 mounting the cassette on the fluid management console so that the pump rotor rotatably engages the flexible tubing and the pressure-sensing membrane on the console engages the pressure-transmitting membrane on the cassette with sufficient contact to transmit pressure in the flexible tubing from the pressure-transmitting membrane to the pressure-sensing membrane ([0008], [0022]); and rotating the pump rotor to pressurize and deliver fluid from a fluid source through the flexible tubing ([0019]); wherein the pressure sensor generates a signal representative of a pressure in the flexible tubing ([0008], [0022]).
However, Haser does not disclose a magnetic material. 
Smith teaches a resilient diaphragm that is pressure transmitting (134a, Fig. 42) with a magnetic material (132a) and  pressure sensing membrane (124a) that magnetically couples with the magnetic material of the pressure-transmitting membrane (see Fig. 42, where 132a is touching 124a due to a change in pressure), and is further configured to cause the pressure-transmitting membrane to detachably adhere to (see Fig. 41, when the magnet 132a is not longer coupled with 124a), press against, and deform the pressure-sensing membrane. The pressure sensing membrane (124a) is considered magnetically coupled to the magnetic material of the pressure sensing membrane as they are physically touching as shown in Fig. 42 and because the sensing membrane is designed to sense the magnetic force from the pressure transmitting membrane and this sensing could be considered a coupling between the two components. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser to include a magnetic material as taught by Smith for the purpose of detecting movement of the pressure transmitting membrane and equate the movements to the pressure generated in the device ([0346]).  
However, Haser/Smith does not disclose a force sensing element. 
Maurer teaches a pressure sensing membrane (Fig. 2, element 28) that further includes a force sensing element (50) that can be placed within the console of Haser and one or more elements (34/40/42/48/54)projects inwardly form a back surface of the pressure-sensing membrane to engage the force sensing element. This type of device could be used within the console of Haser to read the forces being places on the pressure-sensing membrane. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith with the force sensing element and inwardly projecting elements as taught by Maurer for the purpose of providing an alternative way of reading the pressure in the lumen and as a more accurate way to read the pressure-transmitting membrane’s movments (Col 6, lines 25-50). 
With regard to claim 18, Haser discloses wherein the pressure sensor measures positive and negative pressure in the flexible tubing of the cassette ([0008], [0022]).
With regard to claim 19, Haser discloses wherein the pressure-transmitting membrane (15) and the pressure-sensing membrane (25) are adapted to flex outwardly and inwardly in response to positive pressure and negative pressure, respectively, in the flexible tubing ([0008], [0022]). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haser et al. (US 2001/0004444 A1) in view of  Smith et al. (US 2012/0078181 A1)  and in further view of Maurer (US 5,483,994) and further in view of Ding et al. (US 2018/0369477 A1).
With regard to claim 20, Haser/Smith/Maurer teaches the claimed invention except for calculating a change in elevation of the treatment device. 
Ding teaches the use of pressure sensors determine changes in elevation ([0023]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith/Maurer to be capable of measuring a change in elevation as taught by Ding for the purpose of communicate a location of the device ([0023]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haser et al. (US 2001/0004444 A1) in view of Smith et al. (US 2012/0078181 A1) and in further view of Maurer (US 5,483,994) and further in view of Ding et al. (US 2018/0369477 A1) and Wells et al. (US 2017/0348493 A1).
With regard to claim 21, Haser/Smith/Maurer/Ding teach the claimed invention except for zeroing the pressure sensor at the beginning of a procedure. 
Wells teaches zeroing a pressure sensor before a procedure is started ([0074]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Haser/Smith/Maurer/Ding with the step of zeroing the pressure sensor as taught by Wells for the purpose of getting a new reading for each procedure conducted ([00074]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although a rejection was made on the amended claims, an amendment to further define the structure of the magnetic material or to further define the function of the magnetic material, may be enough to overcome the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783